DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw-Klein et al. (# US 2009/0123675).
Shaw-Klein et al. discloses:
1. A method for inkjet printing, comprising, in order:


(a)    one or more water-soluble salts of a multivalent metal cation ([0071]) in an amount of at least 0.6 weight % and up to and including 49 weight %;
(b)    one or both of a polyvinyl alcohol ([0049]) and a polyvinyl amine, or a copolymer derived from a vinyl alcohol and a vinyl amine, in a total amount of at least 0.5 weight % and up to and including 30 weight % (4%; [0050]);
optionally, (c) a crosslinking agent in an amount of at least 0.01 weight % and up to and including 5 weight % (binder; less than 10%; [0078]; [0105]); and
optionally, (d) silica particles in an amount of up to and including 30 weight%,
all amounts (a), (b), (c), and (d) being based on the total weight of the aqueous-based ink-receptive layer ([0097]-[0104]); and
B) depositing directly onto the outer surface of the aqueous-based ink-receptive layer, one or more aqueous pigment-based inks ([0114]-[0119]) to provide an image of one or more deposited anionically-stabilized pigment colorants, 
each aqueous pigment-based ink having at least 75 weight % and up to and including 95 weight % of water (greater than 60%; [0117]; see Examples), and comprising:
a)    one or more anionically-stabilized pigment colorants ([0120]-[0121]);
b)    one or more water-miscible humectants ([0118]) that are present in a total amount of at least 1 weight % and up to and including 20 weight % (see Examples), and 
optionally,
c)    an acidic polymer that is an anionic polyurethane, an acidic acrylic polymer, an acidic styrene-acrylic polymer ([0132]), or any combination of these materials, each acidic polymer having an acid number of at least 50 and up to and including 240, and each acidic polymer being neutralized with sufficient base to render it dispersible or soluble in each aqueous pigment-based ink,
wherein the weight % amounts of water and of the b) water-miscible humectants are based on the total weight of each aqueous pigment-based ink (see Examples).
The Examiner draws particular attention to the Applicant that " Shaw-Klein et al. does address a polyvalent metal salt, polyvinyl alcohol, polyvinyl amine, silica, polymers, cross-linker and pigment, it teaches a laundry list of possible  polyvalent metal salt, polyvinyl alcohol, polyvinyl amine, silica, polymers, cross-linker and pigment,. The format in which Shaw-Klein et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Shaw-Klein et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the a polyvalent metal salt, polyvinyl alcohol, polyvinyl amine, cross-linker, and pigments from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely 
12. The method of claim 1, further comprising:
D) forming a functional layer on the image of one or more deposited anionically-stabilized pigment colorants (see Examples).
3. The method of claim 1, wherein the b) one or more water-miscible humectants consist essentially of compounds, each of which has a carbon atom to oxygen atom ratio of at least 1.0:1.0 and up to and including 2.7:1.0 (see Examples).
4. The method of claim 1, wherein the b) one or more water-miscible humectants consist essentially of 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, 2,3-butanediol, 1,2-pentanediol, 2.3-pentanediol, 1,3-pentanediol, 2-(2-hydroxyethoxy)ethanol, 2-[2-(2-hydroxyethoxy)ethoxy]ethanol, or a combination of two or more of these compounds ([0118]).
5. The method of claim 1, wherein the b) one or more water-miscible humectants are present independently in each of the one or more aqueous pigment-based inks in a total amount of at least 3 weight % and up to and including 10 weight %, based on the total weight of each aqueous pigment-based inks (see Examples).
7. The method of claim 1, wherein at least one of the one or more aqueous pigment-based inks is an aqueous cyan pigment-based ink that comprises one or more anionically-stabilized cyan pigment colorants ([0115]; [0121]; [0142]-[0144]), and the b) one or more water-miscible humectants consist essentially of 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, 2,3-butanediol, 1,2-pentanediol, 2.3-pentanediol, 1,3-pentanediol, 2-(2-hydroxyethoxy)ethanol, 2-[2-(2-
8. The method of claim 1, wherein at least one of the one or more aqueous pigment-based inks is an aqueous magenta pigment-based ink ([0115]) that comprises one or more anionically-stabilized magenta pigment colorants ([0121]; [0142]-[0144]),  and the b) one or more water-miscible humectants consist essentially of 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, 2,3-butanediol, 1,2-pentanediol, 2.3-pentanediol, 1,3-pentanediol, 2-(2-hydroxyethoxy)ethanol, 2-[2-(2-hydroxyethoxy)ethoxy]ethanol, or a combination of two or more of these compounds ([0118]), in a total amount of at least 4 weight % and up to and including 8 weight %, based on the total weight of the aqueous magenta pigment-based ink ([0156]).
9. The method of claim 1, wherein at least one of the one or more aqueous pigment-based inks is an aqueous yellow pigment-based ink ([0115]) that comprises one or more anionically-stabilized yellow pigment colorants ([0121] [0142]-[0144]), and the b) one or more water-miscible humectants consist essentially of 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, 2,3-butanediol, 1,2-pentanediol, 2.3-pentanediol, 1,3-pentanediol, 2-(2-hydroxyethoxy)ethanol, 2-[2-(2-hydroxyethoxy)ethoxy]ethanol, or a combination of two or more of these compounds, in a total amount of at least 4 weight % and up to and including 8 weight %, based on the total weight of the aqueous yellow pigment-based ink ([0156]).
10. The method of claim 1, wherein at least one of the one or more aqueous pigment-based inks is an aqueous black pigment-based ink ([0115]) that comprises one 
With respect to claims 4 & 7-10, the Examiner draws particular attention to the Applicant that " Shaw-Klein et al. does address a water-miscible humectants, it teaches a laundry list of possible  water-miscible humectants,. The format in which Shaw-Klein et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Shaw-Klein et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the water-miscible humectants from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

11. The method of claim 1, wherein the weight ratio of the (a) one or more water-soluble salts of a multivalent metal cation to the (b) one or more of a polyvinyl alcohol 
12. The method of claim 1, wherein both a polyvinyl alcohol and a polyvinyl amine are present in the aqueous-based ink-receptive layer, in weight ratio of polyvinyl alcohol to the polyvinyl amine is from 0.1:1 to and including 20:1, or the copolymer derived from a vinyl alcohol and a vinyl amine is present (see Examples).
13. The method of claim 1, wherein the substrate is a water-impermeable substrate that is composed of a water-impermeable material ([0034]-[0039]).
15. The method of claim 1, wherein the dry coverage of the aqueous-based ink-receptive layer on the substrate is at least 0.3 g/m2 and up to and including 3 g/m2 ([0039]).
16. The method of claim 1 that is carried out using a continuous inkjet printing system ([0141]).

Claims 6 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw-Klein et al. (# US 2009/0123675) in view of Sowinski et al. (# US 2013/0278689).
Shaw-Klein et al. discloses all the limitation of inkjet recording method except:
6. The method of claim 1, wherein 50% of the volume of each of the a) one or more pigment colorants in each aqueous pigment-based ink is provided by pigment colorant particles having a diameter of less than 100 nm, and 95% of the volume of each of the a) one or more pigment colorants is provided by pigment colorant particles 
14. The method of claim 1, wherein each of the one or more aqueous pigment-based inks is supplied from respective main fluid supplies as respective continuous streams, each of which respective continuous stream is broken into both printing drops and non-printing drops using a drop generator, and the method further comprising collecting and returning the non-printing drops from the respective continuous streams to the respective main fluid supplies, such that the non-printing drops are continuously recirculated between the respective main fluid supply and the drop generator.

Sowinski et al. teaches that to have the uniform discharge stability, the a method of printing using continuous inkjet printer system (see Abstract), wherein 50% of the volume of each of the a) one or more pigment colorants in each aqueous pigment-based ink is provided by pigment colorant particles having a diameter of less than 100 nm, and 95% of the volume of each of the a) one or more pigment colorants is provided by pigment colorant particles having a diameter of less than 150 nm, the particle size diameters being measured using a dynamic light scattering particle sizing instrument ([0061]).
14. The method of claim 1, wherein each of the one or more aqueous pigment-based inks is supplied from respective main fluid supplies as respective continuous streams, each of which respective continuous stream is broken into both printing drops and non-printing drops using a drop generator, and the method further comprising collecting and returning the non-printing drops from the respective continuous streams 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pigment colorant used ink inkjet recording method of Shaw-Klein et al. by the aforementioned teaching of Sowinski et al. in order to have the ink with uniform discharge stability, which gives high quality printed image. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Tousi et al. (# US 2009/0195579) discloses a method of printing, the method comprising: providing a carriage-type inkjet printer having a printhead, the printer being responsive to digital signals and capable of printing in a multi-pass printing mode; supplying the printer with pigment-based inks; supplying the printer with a receiver suitable for painting photographic images; detecting a degree of texturing of a surface of the receiver; selecting a number of passes for the multi-pass printing mode based on the detected degree of texturing of the receiver surface; and passing the printhead over the receiver surface in accordance with the selected number of passes.
(2) Szajewski et al. (# US 2009/0169762) discloses an aqueous inkjet ink suitable for printing photo-images on both photo-glossy receivers and plain papers, said 
(3) Wexler et al. (# US 2010/0221460) discloses An inkjet printing system, comprises: a printer, a pigment ink composition, and a dry recording media supply for receiving ink, the media comprising a support bearing an ink-receiving layer containing a complex of a polyvalent metal cation and a ligand, wherein the complex has a stability constant, K1, in the range of 0.3 to 6.0. The system gives images with excellent gloss, coalesence, and image quality (see Abstract).
(4) Dannhauser et al. (# US 2020/0062986) discloses an inkjet receiving medium having enhanced surface properties has a substrate and a topcoat layer disposed thereon. The topcoat layer has: (a) one or more water-soluble salts of a multivalent metal cation; and (b) composite particles having a Rockwell Hardness of less than or equal to R90 and each of the composite particles comprising domains of a (i) first organic polymer and domains of a (ii) second organic polymer. The domains of the (ii) second organic polymer are dispersed within the domains of the (i) first organic polymer. The melting point of the (i) first organic polymer is lower than the melting point of the (ii) second organic polymer. The weight ratio of the (i) first organic polymer to the (ii) second organic polymer is chosen such that the (b) composite particles have a density of 1.0-1.5 g/ml (see Abstract). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853